In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00129-CV

KALEB RAY RUSSELL A/K/A KALEB             §    On Appeal from County Court at
RAY SANDERSON, Appellant                       Law No. 1

                                          §    of Parker County (CIV-22-0041)
V.
                                          §    July 7, 2022

ASHTON PAIGE WEAVER, Appellee             §    Per Curiam Memorandum Opinion

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM